Exhibit 10.2

EXECUTION COPY

ADDITIONAL INVESTMENT SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

THE SECURITIES REPRESENTED BY THIS NOTE HAVE BEEN ACQUIRED BY THE HOLDER FOR ITS
OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE DISTRIBUTION OF
SUCH SECURITIES. THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND COMPLIANCE WITH
SUCH STATE SECURITIES LAWS, IN COMPLIANCE WITH RULE 144 UNDER THE SECURITIES
ACT, OR AN OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION AND/OR COMPLIANCE IS NOT REQUIRED.

 

$1,500,000 (the “Principal Amount”)

  March 13, 2008   Wallingford, Connecticut

FOR VALUE RECEIVED, DISTRIBUTED ENERGY SYSTEMS CORP., a corporation incorporated
under the Laws of the State of Delaware (the “Company”), promises to pay to the
order of Perseus Partners VII, L.P., or its registered assigns (the “Holder”),
the Principal Amount, or such lesser amount as shall then equal the outstanding
Principal Amount, together with interest thereon at a rate equal to 12.5% per
annum, and computed on the basis of a year consisting of 365 days in accordance
with the terms set forth in Section 2 of this senior secured convertible
promissory note (this “Note”).

This Note is issued pursuant to the Securities Purchase Agreement (the “Purchase
Agreement”) dated as of May 10, 2007, as amended on March 13, 2008, by and
between Perseus Partners VII, L.P. and the Company.

The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder hereof, by the acceptance of
this Note, agrees:

1. Definitions. Capitalized terms defined in the Purchase Agreement and used
herein without definition have the same meaning herein as in the Purchase
Agreement. In addition, as used in this Note, the following capitalized terms
have the following meanings.

(a) “Additional Secured Convertible Note” has the meaning set forth in
Section 2(a).

(b) “Change of Control” means any of the following:

(i) any merger, consolidation, reorganization, recapitalization, or other
business combination involving the Company or any Material Subsidiary, in which
the shareholders of the Company immediately prior thereto do not own, directly
or indirectly, outstanding voting securities representing more than 50% of the
combined outstanding voting power of the surviving entity in such merger,
consolidation, reorganization, recapitalization or other business combination,
other than a transaction expressly contemplated and permitted by Section 5.16 of
the Purchase Agreement;

 

- 1 -



--------------------------------------------------------------------------------

(ii) the sale of all, or substantially all, of the assets of the Company or any
Material Subsidiary to a third party not wholly owned, directly or indirectly,
by the Company, other than a transaction expressly contemplated and permitted by
Section 5.16 of the Purchase Agreement;

(iii) the sale of voting securities of the Company in a transaction or a series
of related transactions to any Person (or group of Persons acting in concert),
other than any Affiliates of the Holder or any Person who is or has been a
Holder, that results in such Person (or group of Persons) (together with their
Affiliates) owning more than 50% of the outstanding voting securities of the
Company or any Material Subsidiary; or

(iv) the termination or removal of either Ambrose L. Schwallie from his position
as Chief Executive Officer or Peter Tallian from his position as Chief Financial
Officer with the Company without cause prior to such time that a Perseus
Director has been appointed or elected to the Board, unless such removal has
been approved by holders of a majority of the outstanding principal amount of
the Note and the Additional Secured Convertible Notes(s). For purposes of clause
1(b)(iv), “cause” shall mean any (i) willful failure, which failure is not cured
within 30 days of written notice to Ambrose L. Schwallie or Peter Tallian, as
applicable, to perform his material responsibilities to the Company or
(ii) willful misconduct which materially and adversely affects the business
reputation of the Company.

(c) “Closing Price” means the closing price of the Common Shares as reported on
the Nasdaq Global Market.

(d) “Common Shares” means shares of the common stock, par value $0.01 per share,
of the Company.

(e) “Date of Issuance” means the date of issuance of this Note by the Company
under the Purchase Agreement.

(f) “Default Interest Rate” means the lesser of 20% or the maximum rate allowed
by applicable Law.

(g) “Lien” means any lien, security interest, mortgage, pledge, charge, license,
adverse claim, reversion or encumbrance of any kind, and includes conditional
sales contracts, title retention agreements and capital leases.

(h) “Maturity Date” means November 30, 2008.

(i) “Normal Course Liens” means:

(i) any builder’s, mechanic’s, materialman’s, worker’s, repairman’s or other
similar statutory Lien incurred in the ordinary course of business, that has not
at the time been filed pursuant to applicable Laws and any such Lien that,
although filed, relates solely to an obligation not overdue or, if overdue, is
being contested in good faith or is bonded or in respect of which the
appropriate amount has been withheld in accordance with applicable Laws;

 

- 2 -



--------------------------------------------------------------------------------

(ii) any right reserved to, or vested in, any applicable Governmental Entity by
the terms of any applicable Laws, any applicable authorization by a Governmental
Entity, or any property interest, easement, right-of-way or servitude issued or
granted by applicable Laws or by any applicable authorization by a Governmental
Entity, to terminate any such authorization, easement, right-of-way or servitude
or to purchase, expropriate, appropriate or recapture or designate a purchaser
of any property;

(iii) any Lien for Taxes, assessment, water or sewer, or other rents or charges
not at the time overdue or, if overdue, being contested in good faith;

(iv) any Lien arising in connection with workers’ compensation, unemployment or
employment insurance or other social benefits required by applicable Laws not at
the time overdue or, if overdue, being contested in good faith;

(v) Liens, deposits or pledges to secure statutory obligations or performance of
bids, tenders, contracts (other than for the repayment of money) or leases, in
an aggregate amount not to exceed $50,000;

(vi) involuntary Liens (including the Lien of an attachment, judgment or
execution) in an aggregate amount not to exceed $10,000 and not at the time
overdue or, if overdue, contested in good faith;

(vii) Purchase Money Liens;

(viii) Liens granted or created by the Transaction Documents; and

(ix) any other Liens consented to by the Holder or approved pursuant to
Section 6(b);

provided that in each case where it is in good faith contesting any obligations,
Taxes or assessments as contemplated herein, (A) it shall have established to
the satisfaction of the Holder (acting reasonably) a reserve in accordance with
GAAP unless there is a reasonable likelihood that the amount will be required to
be paid, in which case it shall establish sufficient reserve for or deposit with
a court of competent jurisdiction or the assessing authority, or to such other
Person as is acceptable to the Holder, acting reasonably, sufficient funds or a
surety bond, for the total amount claimed to be secured by such Liens, where the
application of such reserve, funds or bond would result in their discharge, and
(B) such Lien shall only be a Permitted Lien for so long as such contestation
effectively postpones or stays the enforcement of the rights of the holder
thereof.

(j) “Obligations” means the principal, interest and other amounts payable under
this Note.

 

- 3 -



--------------------------------------------------------------------------------

(k) “Permitted Indebtedness” means (i) the amount permitted by (A) the Permitted
Existing Secured Indebtedness and (ii) indebtedness permitted to be incurred
under the terms of the Purchase Agreement.

(l) “Permitted Liens” means Liens granted pursuant to the Permitted Existing
Secured Indebtedness or a Normal Course Lien.

(m) “Purchase Money Lien” means a Lien incurred in the ordinary course of
business only to secure the purchase price of an asset, or to secure debt used
only to finance or refinance the purchase of an asset, in the aggregate amount
not to exceed $50,000.

(n) “Secured Note” means this Note, any Additional Secured Convertible Notes
issued or any notes issued in replacement of the foregoing.

(o) “Trading Day” means any day on which Nasdaq is open for trading.

(p) “Transaction Documents” means each of the Promissory Notes, the Purchase
Agreement, the Warrants, the Security and Pledge Agreement, the Subsidiary
Security and Pledge Agreements, the Guaranties, the Registration Rights
Agreement, the Intercreditor Agreement, the Management Rights Letter and any
other instrument or agreement at any time delivered in connection with the
foregoing to secure the Obligations, in each case as it may be amended from time
to time.

(q) “Warrants” means warrants to purchase Common Shares issued pursuant to the
Purchase Agreement.

2. Interest.

(a) All unpaid principal, together with any accrued but unpaid interest and
other amounts payable under this Note, shall be due and payable on (i) the
Maturity Date, or (ii) when such amounts are declared due and payable by the
Holder or made automatically due and payable upon or after (A) the occurrence of
an Event of Default (as defined below), (B) the liquidation or dissolution of
the Company, or (C) any Change of Control. Interest on this Note shall be
payable (and if not paid when due, shall be compounded) quarterly in arrears on
each March 31, June 30, September 30 and December 31 after the date of issuance
of this Note and shall be payable at the option of the Company either (i) in
lawful money of the United States of America, or (ii) by the issuance of an
additional senior secured convertible promissory note identical in all respects
to this Note except that it shall have a principal amount equal to such interest
payment and a different date of issuance (each, an “Additional Secured
Convertible Note”).

(b) If the Company elects to pay interest by issuing an Additional Secured
Convertible Note, it shall give notice to the Holder on the day such payment is
due and deliver such Additional Secured Convertible Note to the Holder within
five Business Days.

(c) Interest shall be calculated based on the weighted average principal
outstanding for such period and for certainty shall exclude any interest
converted pursuant to Section 8 of this Note. The first payment of interest
shall be on March 31, 2008 and shall be calculated from the Date of Issuance to
March 31, 2008.

 

- 4 -



--------------------------------------------------------------------------------

3. Secured Obligations; Collateral. In order to secure the Company’s payment and
performance of the Obligations and to secure the Company’s prompt, full and
faithful performance and observance of all of the provisions under this Note and
the other Transaction Documents, the Company has delivered to the Holder, the
Security and Pledge Agreement, pursuant to which the Company has granted to the
Holder as security and collateral for the payment and performance of the
Obligations, a security interest in all of the property and assets of the
Company, whether now existing or hereafter arising, and all as more specifically
described, and on the terms and conditions set forth in, the Security and Pledge
Agreement. The Company’s Material Subsidiaries have also entered into and
delivered to the Holder, as further protection, the Guaranty and the Subsidiary
Security and Pledge Agreements. The security interest granted by the Company
under the Security and Pledge Agreement, and by the Company’s Material
Subsidiaries under the Subsidiary Security and Pledge Agreement, securing the
indebtedness evidenced by this Note, including all Obligations, is senior to all
other liens, security interests or encumbrances securing any other indebtedness
of each of the Company and its Material Subsidiaries other than the Permitted
Existing Secured Indebtedness (pursuant to the Intercreditor Agreement).

4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

(a) Failure to Pay. The Company shall fail to pay when due any principal payment
on this Note, or any interest or other payment required under the terms of this
Note, and such failure continues for three Business Days thereafter;

(b) Breaches of Representations and Warranties. Any representation or warranty
made by the Company in this Note or in any of the other Transaction Documents
shall not have been true in any material respect when made; provided, that if
the facts or events making such representation or warranty untrue are capable of
correction or cure, then the Company shall have ten Business Days after notice
of the breach is delivered to the Company to correct or cure such breach;

(c) Breaches of Other Covenants. The Company shall fail to observe or to perform
any other covenant, obligation, condition or agreement in any material respect
contained in this Note or the other Transaction Documents, other than those
specified in Section 4(a) of this Note, and such failure continues for ten
Business Days after notice of the breach is delivered to the Company;

(d) Cross-Default. (i) The Company shall default under (A) any Secured Note, or
(B) its payment obligations pursuant to any Transaction Document, and such
failure continues for five Business Days thereafter, or (ii) the Company or any
of its Subsidiaries shall default under any other agreement, bond, debenture,
note or other evidence of indebtedness for money borrowed, under any guaranty or
under any mortgage, or indenture pursuant to which there shall be issued or by
which there shall be secured or evidenced any indebtedness for money borrowed by
the Company or any of its Subsidiaries, whether such indebtedness now exists or

 

- 5 -



--------------------------------------------------------------------------------

shall hereafter be created, including but not limited to, default under the
Permitted Existing Secured Indebtedness, which default (other than a default
under a Secured Note) pursuant to clause (ii) shall have resulted in
indebtedness of at least $250,000 being due and payable prior to the date on
which it would otherwise become due and payable;

(e) Undischarged Judgment. One or more judgments for the payment of money in an
amount in excess of $250,000 in the aggregate shall be rendered against the
Company or any of its Material Subsidiaries (or any combination thereof) and
shall remain undischarged for a period of ten consecutive Business Days during
which execution shall not be effectively stayed, or any action is legally taken
by a judgment creditor to levy upon any such judgment;

(f) Voluntary Bankruptcy or Insolvency Proceedings. The Company (or any
Subsidiary thereof) shall (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (ii) be unable, or admit in writing its inability, to pay
its debts generally as they mature, (iii) make a general assignment for the
benefit of its or any of its creditors, (iv) be dissolved or liquidated in full
or in part, (v) become insolvent (as such term may be defined or interpreted
under any applicable statute), (vi) commence a voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or consent to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other Proceeding commenced against it or (vii) take any action for the purpose
of effecting any of the foregoing;

(g) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company (or
any Subsidiary thereof) or of all or a substantial part of the property thereof,
or an involuntary case or other Proceeding seeking liquidation, reorganization
or other relief with respect to the Company (or any Subsidiary thereof) or the
debts thereof under any bankruptcy, insolvency or other similar Law now or
hereafter in effect shall be commenced and an order for relief entered, or such
case or Proceeding shall not be dismissed or discharged within 30 days of
commencement; or

(h) Board Observer; Protective Provisions. Any of the following conditions
exist: (i) the Company shall have failed to allow the Perseus Observer to attend
and observe any meeting of the Board, pursuant to and subject to the limitations
set forth in Section 5.6(a) of the Purchase Agreement, (ii) the number of
Perseus Directors is less than the Requisite Number and such condition continues
after the Purchaser has given written notice to the Company that it has selected
a nominee for any such vacant position for the lesser of (x) a five Business Day
period and (y) a period ending immediately prior to the time the Board takes any
action or vote (whether at a meeting or by written consent in lieu of a meeting)
or (iii) the Company breaches any of its obligations under Section 5.6 or 5.14
of the Purchase Agreement, and, in the case of any such breach described in this
clause (iii) that is reasonably susceptible to cure, such breach continues
uncured for ten Business Days after notice of such breach is delivered to such
Company.

(i) Certain Financial Benchmarks. At any time the Company’s (i) Net Working
Capital (as defined below) falls below $3,500,000, or (ii) unrestricted cash and
cash

 

- 6 -



--------------------------------------------------------------------------------

equivalents is less than $1,000,000, excluding any proceeds from any sale of
assets of the Company or of its Affiliates other than sales in the ordinary
course of business in accordance with the terms of this Note and the Purchase
Agreement (each of such non-ordinary course sales, an “Asset Sale”). “Net
Working Capital” shall mean (A) accounts receivable less allowances for doubtful
accounts plus costs for unbilled work in progress less (B) accounts payable plus
(C) unrestricted cash and cash equivalents, in each case as such items appear in
the Company’s accounting records prepared consistent with past practice and in
accordance with GAAP and calculated in the same manner used to derive the
applicable balance sheet items reported in the Company’s audited and unaudited
financial statements filed with the SEC in 2007.

(j) The Company’s Common Stock is not listed on any national securities exchange
or quoted on the OTC Bulletin Board for over-the-counter securities or on the
“pink sheets” published by the National Quotation Bureau or another bulletin
board or quotation service acceptable to the Holder.

5. Rights of Holder upon Default

(a) Upon the occurrence or existence of any Event of Default (other than an
Event of Default referred to in Section 4(f) or 4(g) of this Note) and at any
time thereafter during the continuance of such Event of Default, holders of a
majority of the outstanding principal amount of the Senior Secured Convertible
Note(s) may declare all outstanding Obligations payable by the Company under
this Note to be immediately due and payable without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived,
anything contained in this Note or in the other Transaction Documents to the
contrary notwithstanding. Upon the occurrence or existence of any Event of
Default described in Sections 4(f) or 4(g) of this Note, immediately and without
notice, all outstanding Obligations payable by the Company hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained in this Note or in the other Transaction Documents to
the contrary notwithstanding. In addition to the foregoing remedies, upon the
occurrence or existence of any Event of Default, the Holder may exercise any
other right, power or remedy granted to it by the Transaction Documents or
otherwise permitted to it by Law, either by suit in equity or by action at Law,
or both.

(b) Notwithstanding anything to the contrary contained in this Note, in addition
to the rights of the Holder specified in subsection (a) of this Section 5, on
the date an Event of Default under this Note occurs, the interest rate on this
Note shall increase, from that date forward, to the Default Interest Rate, which
interest shall be compounded quarterly and payable solely in lawful money of the
United States of America.

6. Covenants.

(a) Affirmative Covenants. The Company covenants that, so long as any
Obligations remain outstanding, the Company shall:

(i) Security and Pledge Agreement. Grant to the Holder, and maintain for the
benefit of the Holder, a lien on and security interest in all of its assets and
properties,

 

- 7 -



--------------------------------------------------------------------------------

whether now or hereafter existing, owned or acquired, which the Company shall
perfect by filing UCC-1 financing statements in the appropriate jurisdictions
and taking other actions to perfect the security interest as the Holder may
reasonably request, all in accordance with the terms of the Security and Pledge
Agreement, and cause its Material Subsidiaries to do the same.

(ii) Preservation of Corporate Existence. Preserve and maintain its and its
Material Subsidiaries’ corporate existence, rights, franchises and privileges in
the jurisdiction of its incorporation, and qualify and remain qualified as a
foreign corporation in each jurisdiction in which such qualification is
required, unless the failure to so preserve, maintain or qualify does not and
will not have a Material Adverse Effect, and preserve and maintain all of its
Proprietary Assets that are material to it and its Subsidiaries’ business.

(iii) Compliance with Laws. Comply with all applicable Laws of any Governmental
Entity, except non-compliance being contested in good faith through appropriate
Proceedings so long as the Company shall have set up and funded sufficient
reserves, if any, required under GAAP with respect to such items.

(iv) Performance Under the Note. Pay, observe or perform any other covenant,
obligation, condition or agreement contained in this Note.

(v) Delivery of Weekly Statement. Deliver to the Holder a weekly statement
showing the Company’s Net Working Capital and unrestricted cash and cash
equivalents for the previous week, in each case calculated in a manner
consistent with past practice and the Company’s audited and unaudited financial
statements filed with the SEC in 2007.

(b) Negative Covenants. The Company covenants that so long as any Obligations
remain outstanding, neither the Company nor any Subsidiary shall directly or
indirectly take any of the following actions without the prior written consent
of the Holder:

(i) Create, incur, assume, guarantee or be or remain liable for, contingently or
otherwise, or suffer to exist any indebtedness for borrowed money, except
Indebtedness incurred pursuant to the Transaction Documents or Permitted
Indebtedness;

(ii) Create, incur, assume or suffer to exist any Lien of any kind on any of its
assets, except for Liens created in connection with the Transaction Documents or
Permitted Liens;

(iii) Enter into any transaction, or a series of related transactions, which
would result in a Change of Control;

(iv) Amend the Permitted Existing Secured Indebtedness, except as otherwise
permitted pursuant to the terms of this Note; or

(v) Alter the Business Plan or the Revised Business Plan in a manner that is
material and adverse to the Company.

 

- 8 -



--------------------------------------------------------------------------------

7. Prepayment and Effect on Conversion Rights. The Company shall have no right
to prepay this Note or any interest or fees accruing or incurred with respect to
this Note, without the prior written consent of the Holder.

8. Conversion.

(a) Conversion into Common Shares. The Holder shall have the option to convert,
as a whole or in part, up to the entire amount outstanding under this Note
(including the accrued but unpaid interest) into Common Shares at any time or
from time to time at a conversion price equal to $0.33 (the “Conversion Price”),
subject to adjustments in the event of any stock splits, reverse stock splits,
stock dividends or other similar recapitalization or reorganization transactions
that affect all shareholders equally as set forth in Section 9.

(b) Mechanics and Effect of Conversion. No fractional Common Shares shall be
issued upon conversion of this Note. Upon the conversion of all of the principal
and accrued interest outstanding under this Note, in lieu of the Company issuing
any fractional shares to the Holder, the Company shall pay to the Holder the
amount of outstanding principal that is not so converted. On partial conversion
of this Note, the Company shall issue to the Holder (i) the Common Shares into
which a portion of this Note is converted and (ii) a new Secured Note having
identical terms to this Note, except that the principal amount thereof shall
equal the difference between (A) the principal amount of this Note immediately
prior to such conversion minus (B) the portion of such principal amount
converted into Common Shares. Upon any conversion of this Note pursuant to this
Section 8, the Holder shall surrender this Note, duly endorsed, at the principal
office of the Company. At its expense, the Company shall, as soon as practicable
thereafter, and in any event within three Business Days of such surrender, issue
and deliver to the Holder at such principal office a certificate or certificates
for the number of shares of such Common Shares to which the Holder shall be
entitled upon such conversion (bearing such legends as are required by the
Purchase Agreement and applicable securities Laws and stock exchange regulations
or policies, as required in the opinion of counsel to the Company), together
with any other securities and property to which the Holder is entitled upon such
conversion under the terms of this Note. Issuance of this Note shall constitute
full authority to the Company’s officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
Common Shares issuable upon the conversion of this Note.

(c) Reservation of Stock Issuable Upon Conversion. The Company shall at all
times reserve and keep available out of its authorized but unissued Common
Shares, solely for the purpose of effecting the conversion of this Note and the
other Secured Notes, such number of its Common Shares as shall from time to time
be sufficient to effect the conversion of this Note and all other Secured Notes;
and if at any time the number of authorized but unissued Common Shares shall not
be sufficient to effect the conversion of this Note and all other Secured Notes,
the Company will take such corporate action as may, in the opinion of its
counsel, be necessary to increase its authorized but unissued Common Shares to
such number of shares as shall be sufficient for such purpose.

(d) Payment of Taxes. The Company will pay all transfer taxes or charges that
may be imposed with respect to the issue or delivery of Common Shares upon
conversion of

 

- 9 -



--------------------------------------------------------------------------------

this Note, except for any tax or other charge imposed in connection with any
transfer involved in the issue and delivery of Common Shares in a name other
than that in which this Note was registered.

(e) Withholding Taxes. Notwithstanding any other provision of this Note, the
Company shall:

(i) not be obliged to reimburse, indemnify, make whole or otherwise pay to the
Holder, and

(ii) be entitled to deduct and withhold from all amounts payable pursuant to
this Note,

any amounts required by applicable Law to be deducted or withheld for any and
all Taxes, so long as the Company promptly pays the full amount deducted or
withheld to the applicable Governmental Entity in accordance with applicable
Law. Any such amounts deducted and not owed or paid to the applicable
Governmental Entity in accordance with applicable Law shall be returned to the
Holder promptly. The Holder shall provide any information reasonably requested
by the Company to enable it to determine whether Taxes must be withheld or
deducted and the amount of such withholding or deduction.

9. Conversion Price Adjustments.

(a) Adjustment for Splits and Combinations. If the Company shall at any time or
from time to time after the Date of Issuance effect a stock split of the
outstanding Common Shares, the Conversion Price in effect immediately before
that stock split shall be proportionately decreased, and, conversely, if the
Company shall at any time or from time to time after the Date of Issuance
combine the outstanding Common Shares into a smaller number of shares, the
Conversion Price in effect immediately before the combination shall be
proportionately increased. Any adjustment under this Section 9(a) shall become
effective at the close of business on the date the stock split or combination
becomes effective.

(b) Adjustment for Common Shares Dividends and Distributions. If the Company at
any time or from time to time after the Date of Issuance issues, or fixes a
record date for the determination of holders of Common Shares entitled to
receive, a dividend or other distribution payable solely in additional Common
Shares, in each such event the Conversion Price that is then in effect shall be
decreased as of the time of such issuance or, in the event such record date is
fixed, as of the close of business on such record date, by multiplying the
Conversion Price then in effect by a fraction (i) the numerator of which is the
total number of Common Shares issued and outstanding immediately prior to the
time of such issuance or the close of business on such record date, and (ii) the
denominator of which is the sum of the total number of Common Shares issued and
outstanding immediately prior to the time of such issuance or the close of
business on such record date plus the number of Common Shares issuable in
payment of such dividend or distribution; provided, however, that if such record
date is fixed and such dividend is not fully paid or if such distribution is not
fully made on the date fixed therefore, the Conversion Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Conversion Price shall be adjusted pursuant to this Section 9(b) to reflect the
actual payment of such dividend or distribution.

 

- 10 -



--------------------------------------------------------------------------------

(c) Adjustments for Other Dividends and Distributions. If the Company at any
time or from time to time after the Date of Issuance issues, or fixes a record
date for the determination of holders of Common Shares entitled to receive, a
dividend or other distribution payable in securities of the Company other than
Common Shares or other property, in each such event provision shall be made so
that the Holder of this Note shall receive upon conversion of this Note, in
addition to the number of Common Shares receivable hereupon, the amount of
securities of the Company or other property which such Holder would have
received had this Note been converted into Common Shares on the date of such
event and had they thereafter, during the period from the date of such event to
and including the conversion date, retained such securities or other property
receivable by them as aforesaid during such period, subject to all other
adjustments called for during such period under this Section 9 with respect to
the rights of the Holder or with respect to such other securities or other
property by their terms. As used herein, the term “other property” does not
include cash.

(d) Adjustment for Reclassification, Exchange and Substitution. If at any time
or from time to time after the Date of Issuance, the Common Shares issuable upon
the conversion of this Note is changed into the same or a different number of
shares of any class or series of stock, whether by recapitalization,
reclassification or otherwise (other than a subdivision or combination of shares
or stock dividend or a reorganization, merger, consolidation or sale of assets
provided for elsewhere in this Section 9), then in any such event the Holder
shall have the right thereafter to convert this Note into the kind and amount of
stock and other securities and property receivable upon such recapitalization,
reclassification or other change by holders of the number of Common Shares into
which this Note could have been converted immediately prior to such
recapitalization, reclassification or change, all subject to further adjustment
as provided in this Note or with respect to such other securities or property by
the terms thereof.

(e) Reorganizations. If at any time or from time to time after the Date of
Issuance there is a capital reorganization of the Common Shares (other than a
recapitalization, subdivision, combination, reclassification, exchange or
substitution of shares provided for elsewhere in this Section 9), as a part of
such capital reorganization provision shall be made so that the Holder shall
thereafter be entitled to receive upon conversion of this Note the number of
shares or other securities or property of the Company to which a holder of the
number of Common Shares deliverable upon such conversion would have been
entitled on such capital reorganization, subject to adjustment in respect of
such securities by their terms. In any such case, appropriate adjustment shall
be made in the application of the provisions of this Section 9 with respect to
the rights of the Holder after such capital reorganization to the end that the
provisions of this Section 9 (including adjustment of the Conversion Price then
in effect and the number of shares issuable upon conversion of this Note) shall
be applicable after that event and be as nearly equivalent as practicable.

(f) Certificate of Adjustment. In each case of an adjustment or readjustment of
any Conversion Price for the number of Common Shares or other securities
issuable upon conversion of this Note, the Company, at its own expense, shall
cause its Chief Financial Officer

 

- 11 -



--------------------------------------------------------------------------------

to compute such adjustment or readjustment in accordance with the provisions of
this Note and prepare a certificate showing such adjustment or readjustment, and
shall mail such certificate, by first class mail, postage prepaid, to the Holder
at the Holder’s address as shown in the Company’s books. The certificate shall
set forth such adjustment or readjustment, showing in detail the facts upon
which such adjustment or readjustment is based. No adjustment in the Conversion
Price shall be required to be made unless it would result in an increase or
decrease of at least one cent, but any adjustments not made because of this
sentence shall be carried forward and taken into account in any subsequent
adjustment otherwise required hereunder.

(g) Notices of Record Date. Upon (i) the establishment by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders of such securities who are entitled to receive any dividend or other
distribution, or (ii) any capital reorganization of the Company, any
reclassification or recapitalization of the shares of the Company, any merger or
consolidation of the Company with or into any other Company, or any transfer of
all or substantially all the assets of the Company to any other Person or any
voluntary or involuntary dissolution, liquidation or winding up of the Company,
the Company shall mail to the Holder at least twenty Business Days prior to the
record date specified therein a notice specifying (A) the date on which any such
record is to be taken for the purpose of such dividend or distribution and a
description of such dividend or distribution, (B) the date on which any such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up is expected to become effective, and (C) the date, if
any, that is to be fixed as to when the holders of record of Common Shares (or
other securities) shall be entitled to exchange their Common Shares (or other
securities) for securities or other property deliverable upon such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up.

(h) No Impairment. The Company shall not amend its Certificate of Incorporation
or Bylaws or participate in any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action for the purpose of avoiding or seeking to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but shall at all times in good faith assist in carrying out all such
action as may be reasonably necessary or appropriate in order to protect the
conversion rights of the Holder of this Note against dilution or other
impairment as provided herein. If the Company takes any action in breach of this
Note, the Holder shall be entitled to any and all remedies available at law or
in equity.

(i) Fractional Share. No fractional share shall be issuable upon conversion of
this Note and the number of shares to be issued shall be rounded down to the
nearest whole share. If the conversion of this Note shall result in the issuance
of any fractional share, the Company shall eliminate such fractional share by
paying the Holder an amount computed by multiplying such fraction by the fair
market value of a full share.

(j) Other Adjustments. If and whenever the Company shall take any action
affecting or relating to the Common Shares, other than any action described in
this Section 9, which in the opinion of the Board would prejudicially affect the
rights of the Holder, the Conversion Price and, if required, the number of
Common Shares to be issued upon exercise of the Note will be adjusted by the
Board in such manner, if any, and at such time, as the Board may, subject to the
approval of any stock exchange(s) on which the Common Shares are listed and
posted for trading, reasonably determine to be equitable in the circumstances to
such Holder.

 

- 12 -



--------------------------------------------------------------------------------

10. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of both the Company and the holders of a
majority of the outstanding principal amount of the Senior Secured Convertible
Note(s). Additionally, the holders of a majority of the outstanding principal
amount of the Senior Secured Convertible Note(s) shall be deemed to have waived
any breach of any covenant set forth in Section 6(b) hereof in the event that
each Perseus Director votes in favor of the action that causes such breach,
provided that all material terms related to the cause thereof were disclosed to
such Board members.

11. Transfer of this Note or Securities Issuable on Conversion or Payment
Hereunder. This Note may not be transferred in violation of any restrictive
legend set forth hereon. Each new Note issued upon transfer of this Note or
securities issuable on conversion of this Note shall bear a legend as to the
applicable restrictions on transferability in order to ensure compliance with
the Securities Act, unless in the opinion of counsel for the Company such legend
is not required in order to ensure compliance with the Securities Act. The
Company may issue stop transfer instructions to its transfer agent in connection
with such restrictions. Subject to the foregoing, transfers of this Note shall
be registered upon registration books maintained for such purpose by or on
behalf of the Company. Prior to presentation of this Note for registration of
transfer, the Company shall treat the registered holder hereof as the owner and
holder of this Note for the purpose of receiving all payments of principal and
interest hereon and for all other purposes whatsoever, whether or not this Note
shall be overdue and the Company shall not be affected by notice to the
contrary.

12. Assignment. Neither this Note nor any of the rights, interests or
obligations hereunder may be assigned, by operation of law or otherwise, as a
whole or in part, by the Company without the prior written consent of the
Holder. The Holder may assign the rights, interests or obligations under this
Note, as a whole or in part, at any time, subject to compliance with Section 11
of this Note, upon written notice to the Company of such assignment.
Notwithstanding the foregoing, until the Company receives notice in accordance
with this Section 12, the Company shall treat the registered holder hereof as
the owner and holder of this Note for the purpose of receiving all payments of
principal and interest on this Note and for all other purposes whatsoever,
whether or not this Note shall be overdue.

13. Treatment of Note. To the extent permitted by GAAP, the Company will treat,
account and report the Note as debt and not equity for accounting purposes and
with respect to any returns filed with federal, state or local tax authorities.

14. Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or mailed by registered or certified mail, postage prepaid,
or by recognized overnight courier, personal delivery or facsimile transmission
at the respective addresses or facsimile number of the parties as set forth in
or otherwise designated by either party pursuant to the Purchase Agreement or on
the register maintained by the Company. Any party hereto may by notice so given
change its address or facsimile number for future notice hereunder. Notice shall
conclusively be deemed to have been given when received if received prior to
4:00 p.m. (local time) otherwise it shall be deemed to have been received the
following Business Day.

 

- 13 -



--------------------------------------------------------------------------------

15. Interaction with other Secured Notes. The Company and the Holder agree that
all Secured Notes shall rank pari passu notwithstanding date of issue.

16. Expenses; Waivers. If action is instituted to collect this Note, the Company
shall pay all costs and expenses, including, without limitation, reasonable
attorneys’ fees and costs, incurred in connection with such action. The Company
hereby waives notice of default, presentment or demand for payment, protest or
notice of nonpayment or dishonor and all other notices or demands relative to
this instrument.

17. Successors and Assigns. Subject to the restrictions on transfer described in
Sections 11 and 12 of this Note, the rights and obligations of the Company and
the Holder of this Note shall be binding upon and benefit the successors,
assigns, heirs, administrators and transferees of the parties.

18. Governing Law; Jury Waiver. This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the Laws of the State of New York, without regard to conflict of laws provisions
of the State of New York or of any other state. IN THE EVENT OF ANY DISPUTE
AMONG OR BETWEEN ANY OF THE PARTIES TO THIS NOTE ARISING OUT OF THE TERMS OF
THIS NOTE, THE PARTIES HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, OR THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR RESOLUTION OF
SUCH DISPUTE, AND AGREE NOT TO CONTEST SUCH EXCLUSIVE JURISDICTION OR SEEK TO
TRANSFER ANY ACTION RELATING TO SUCH DISPUTE TO ANY OTHER JURISDICTION. THE
COMPANY AND THE HOLDER AGREE TO ACCEPT SERVICE OF PROCESS PURSUANT TO THE
PROCEDURES SET FORTH IN SECTION 14. THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
NOTE.

[signatures appear on following page]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.

 

DISTRIBUTED ENERGY SYSTEMS CORP. By:  

/s/ Peter J. Tallian

Name:   Peter J. Tallian Title:   CFO

[Signature Page for Additonal Investment Note]